Citation Nr: 0841980	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-18 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for dental disabilities 
for treatment purposes only.

2.  Entitlement to service connection for residuals of dental 
surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for residuals of dental surgery.

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned.  The Board remanded the claim in 
September 2006 for further development.


FINDING OF FACT

1.  The evidence shows that the veteran's third molars, teeth 
1 and 16, were treated in service for pathology that 
developed more than 180 days after his entry to service.

2.  The evidence shows that the veteran's supernumerary 
teeth, teeth 1s and 16s, were treated in service for 
pathology that developed more than 180 days after his entry 
to service.

3.  The evidence shows that the veteran's teeth 2, 3, and 4 
were treated in service for pathology that developed more 
than 180 days after his entry to service.

4.  The competent and probative medical evidence of record 
does not show a diagnosis of any other current residuals due 
to dental surgery in service.  
CONCLUSION OF LAW

1.  Service connection for treatment purposes for teeth 1, 
1s, 2, 3, 4, 16, and 16s is warranted.  38 U.S.C.A. § 1712, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.306, 3.381, 17.161 (2008).

2.  Service connection for claimed residuals of dental 
surgery is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in April 2002, January 2005, 
April 2006, November 2006, October 2007, and December 2007; 
rating decisions in February 2004 and March 2008; a statement 
of the case in December 2004; and a supplemental statement of 
the case in November 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in April 2008. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Although the veteran 
was requested to furnish information regarding dental 
treatment post service in order for VA to assist in obtaining 
records of such treatment, to date the veteran has not 
submitted that information.  The appellant has not referred 
to any other additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks entitlement to service connection for 
residuals of dental surgery performed in service.  He 
contends that his service dental records show dental 
reconstructive surgery.  He stated that he had not received 
dental treatment post service at a VA Medical Center because 
he was not eligible for dental care.  

After a careful review of the record, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's claimed residuals of dental surgery to service.  
However, the Board finds that service connection for 
treatment purposes only for teeth 1, 1s, 2, 3, 4, 16, and 16s 
is warranted.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

The regulation pertinent to service connection of dental 
conditions for treatment purposes provides:

(a) Treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, and periodontal disease will 
be considered service-connected solely 
for the purpose of establishing 
eligibility for outpatient dental 
treatment as provided in 38 C.F.R. 
§ 17.161.

(b) The rating activity will consider 
each defective or missing tooth and each 
disease of the teeth and periodontal 
tissues separately to determine whether 
the condition was incurred or aggravated 
in line of duty during active service.  
When applicable, the rating activity will 
determine whether the condition is due to 
combat or other in-service trauma, or 
whether the veteran was interned as a 
prisoner of war. 

(c) In determining service connection, 
the condition of teeth and periodontal 
tissues at the time of entry into active 
duty will be considered.  Treatment 
during service, including filling or 
extraction of a tooth, or placement of a 
prosthesis, will not be considered 
evidence of aggravation of a condition 
that was noted at entry, unless 
additional pathology developed after 180 
days or more of active service.

(d) The following principles apply to 
dental conditions noted at entry and 
treated during service:  (1) Teeth noted 
as normal at entry will be service- 
connected if they were filled or 
extracted after 180 days or more of 
active service.  (2) Teeth noted as 
filled at entry will be service-connected 
if they were extracted, or if the 
existing filling was replaced, after 180 
days or more of active service.  (3) 
Teeth noted as carious but restorable at 
entry will not be service-connected on 
the basis that they were filled during 
service. However, new caries that 
developed 180 days or more after such a 
tooth was filled will be service-
connected.  (4) Teeth noted as carious 
but restorable at entry, whether or not 
filled, will be service-connected if 
extraction was required after 180 days or 
more of active service.  (5) Teeth noted 
at entry as non-restorable will not be 
service-connected, regardless of 
treatment during service.  (6) Teeth 
noted as missing at entry will not be 
service connected, regardless of 
treatment during service.  

(e) The following will not be considered 
service- connected for treatment 
purposes:  (1) Calculus; (2) Acute 
periodontal disease; (3) Third molars, 
unless disease or pathology of the tooth 
developed after 180 days or more of 
active service, or was due to combat or 
in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental 
defects, unless disease or pathology of 
these teeth developed after 180 days or 
more of active service.

(f) Teeth extracted because of chronic 
periodontal disease will be service-
connected only if they were extracted 
after 180 days or more of active service.

38 C.F.R. § 3.381 (2008).

Supernumerary parts are presumed to have preexisted service.  
38 C.F.R. § 3.303(c).  However, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence in the record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

At the veteran's enlistment examination in August 1977, his 
dental condition was adequate.  Service dental records show 
that in December 1982 a recommendation was for extraction of 
four teeth which were the two wisdom teeth of the upper jaw 
and an extra tooth next to each wisdom tooth.  In January 
1983, upon routine dental examination a bilateral expansion 
of maxillary alveolar ridge was noted.  A recommendation was 
made that the veteran be evaluated for maxillary osteotomies.  
An April 1983 consultation noted bilateral maxillary cross 
bite with superuption of posterior segments.  The plan was 
for bilateral posterior segmental osteotomies of maxilla with 
superior and medial repositioning.  In August 1983, the 
veteran underwent surgery under general anesthesia for 
extraction of the upper wisdom teeth and extra teeth (1, 1s, 
16, and 16s).  He also had a right posterior segmental 
osteotomy with superior and medial positioning of teeth 2, 3, 
and 4.  

Hospital discharge notes indicate that the veteran was 
hospitalized for approximately 19 days for a surgical 
procedure of right posterior maxillary segmental osteotomy.  
His course in the hospital was uneventful and he was 
discharged to full duty.  When first seen for follow-up in 
September, his segmental condition was stable.  On follow-up 
at the end of September, he had no problems and the occlusion 
was stable.  The remainder of the veteran's in-service dental 
records showed periodic endodontic care and corrective 
actions for broken teeth (other than the teeth involved in 
the surgery).

At an examination in July 1984 no dental examination findings 
were shown.  In a medical history accompanying an examination 
in July 1988, the veteran denied having or having had severe 
tooth or gum trouble.  His dental condition was acceptable.  

Thus, the Board finds that although the veteran underwent 
dental surgery in service, a chronic acquired dental 
disability as residuals of dental surgery in service is not 
shown.  

VA outpatient treatment records for the period from February 
1999 to July 2005 do not show a chronic dental disability 
related to service.  

The veteran testified in May 2006 that he had dental surgery 
at a hospital that involved the removal and replanting of 
teeth on his right side.  He lost about five teeth on the 
right side and one tooth on the left side.  He stated that 
after about a year he started losing his teeth on the right 
side of his mouth.  He also stated that he started receiving 
care from a private dentist six or seven months after 
discharge from service.  He testified that his teeth hurt and 
were starting to rot.  He had sought treatment, and at times, 
although a root canal was suggested, he preferred that the 
tooth be extracted.  

At a VA dental examination in February 2008, the veteran 
described a surgical procedure in 1983 with extraction of 
teeth on his right side and re-implantation resulting in loss 
of teeth.  The veteran also claimed surgery was performed for 
a bilateral cross bite.  The veteran's chief complaint was 
sensitivity of teeth on the upper right side which was 
consistent with the buccal abrasion of tooth 3 possibly 
caused by toothbrush or chemicals.  The examiner noted there 
was no documentation that the veteran had any problems from 
the surgery from 1983 to 1989 when he was discharged.  When 
asked about this, the veteran replied he assumed anything he 
felt was normal.  The examiner noted there were many entries 
in service of missed appointments and of regular dental 
treatment.  The veteran also reported that after discharge he 
had gone to a private dentist and in 1990 had shots to 
relieve pain in the area and that he had to have some teeth 
extracted.  

The examiner noted that the veteran's military dental record 
had no evidence of trauma or hospitalization due to the 
claimed problem.  Clinical findings were that 
temporomandibular disorders (TMD) were within normal limits, 
protrusive and bilateral excursions were normal, there were 
no limitations on opening or movement and no symptoms.  A 
panographic radiograph revealed missing teeth with some 
mesial drift teeth and super-eruption.  The diagnosis was 
buccal abrasion and sensitivity of teeth on the upper right 
side.  The examiner rendered an opinion that the veteran's 
current diagnosis of buccal abrasion and teeth sensitivity 
was less likely as not (less than 50/50 probability) caused 
by or a result of the surgical procedure done in service.  
The examiner reasoned that it had been many years since the 
possible surgical intervention and there was no documentation 
relating to a post-operative problem from 1983 to 1989.  The 
examination revealed some moderate buccal abrasion of tooth 3 
which would cause sensitivity.  The examiner concluded there 
was no evidence of sequelae from the old surgical procedure.  

The Board finds that the veteran's third molars, designated 
as teeth 1 and 16, were extracted in service due to pathology 
that manifested more than 180 days after his entry to 
service.  Therefore, the Board finds that those extracted 
teeth are service-connected for treatment purposes only, 
pursuant to 38 C.F.R. § 3.381(e)(3).  In addition, the Board 
finds that the veteran's supernumerary teeth, designated as 
1s and 16s preexisted service.  However, the evidence shows 
that pathology of those teeth manifested more than 180 days 
after entrance to service.  Therefore, they are service-
connected for treatment purposes only based on the 
aggravation of a preexisting condition.  38 C.F.R. §§ 3.306, 
3.381(e)(4).  Furthermore, the Board finds that the veteran 
underwent a right posterior segmental osteotomy with superior 
and medial positioning of teeth 2, 3, and 4.  That pathology 
also developed more than 180 days following the veteran's 
entrance to service and those teeth are therefore service-
connected for treatment purposes only.  38 C.F.R. § 3.381.

However, the Board finds that the evidence does not show any 
additional teeth that were treated in service or that any 
other dental disability is related to the treatment of teeth 
1, 1s, 2, 3, 4, 16, and 16s during service.  Therefore, the 
Board finds not other residuals of dental surgery which can 
be service-connected.

The Board recognizes the contentions of the veteran as to his 
dental symptoms.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his assertions do not constitute competent 
medical evidence that any current dental symptoms are 
residuals of dental surgery in service.

In conclusion, having reviewed the complete record, the Board 
finds that the evidence demonstrates that the veteran's teeth 
1, 1s, 2, 3, 4, 16, and 16s warrant service connection for 
treatment purposes only pursuant to 38 C.F.R. § 3.381.  
However, the Board further finds that the preponderance of 
the competent and probative evidence is against the veteran's 
claim of entitlement to service connection for any additional 
residuals of dental surgery.  Although buccal abrasion and 
sensitivity of teeth on the upper right side have been 
diagnosed, there is no probative, competent medical evidence 
of record linking the disability to service or to dental 
surgery in service.  No probative, competent medical evidence 
exists of a relationship between dental surgery in service 
and any continuity of symptomatology asserted by the veteran.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

The Board finds that the evidence does not show any current 
residuals of the inservice dental treatment that can be 
service-connected with the exception of service connection 
for treatment purposes only for teeth 1, 1s, 2, 3, 4, 16, and 
16s.  As the preponderance of the evidence is against the 
claim of service-connection for residuals of dental surgery 
beyond the service connection for treatment purposes only for 
teeth 1, 1s, 2, 3, 4, 16, and 16s, the claim for service 
connection for any additional dental disability must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to service connection for treatment purposes only 
pursuant to 38 C.F.R. § 3.381 for teeth 1, 1s, 2, 3, 4, 16, 
and 16s is granted.

Entitlement to service connection for other residuals of 
dental surgery is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


